Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-230940, filed on 11/29/2016.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/28/2019 and 01/26/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Status
4.	Claims 25-44 are pending in the application. Claims 1-24 are cancelled.

Allowable Subject Matter
5.	Claims 25-44 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
7.	Regarding claim 25, the prior art of record Ichikawa (US 2009/0136118) teaches
An electronic component handler [Figures 1-4, an electronic component handler is shown] comprising: a first holder that is movable in a first direction and a second direction different from the first direction and is capable of holding an electronic component [Figures 1-4, a first holder 312/315 is shown]; a second holder that is movable in the first direction and the second direction independently of the first holder and is capable of holding the electronic component [Figures 1-4, a second holder 312/315 is shown]; a light irradiation section that is arranged so as to be capable of irradiating an electronic component placement portion [Figures 1-4, a light irradiation section (not shown) is part of component 314 is taught, see P(0076)]; and an imaging section that is capable of imaging the electronic component placement portion irradiated with the light in the first direction, wherein it is determined whether or not the electronic component is placed on the electronic component placement portion based on the imaging result obtained by imaging by the imaging section [Figures 1-4, an imaging section 314 is shown, capable of imaging the electronic component portion].
	The prior art of record Miyamoto H (JP 2014196908) teaches An electronic component handler [Figures 1-5, an electronic component handler is shown] comprising: a first holder that is movable in a first direction and a second direction different from the first direction and is capable of holding an electronic component [Figures 1-5, a first holder 913 is shown]; a second holder that is movable in the first direction and the second direction independently of the first holder and is capable of holding the electronic component [Figures 1-5, a second holder 914 is shown]; a light irradiation section that is arranged so as to be capable of irradiating an electronic component placement portion [Figures 1-5, a light irradiation section 600 is shown]; and an imaging section that is capable of imaging the electronic component placement portion irradiated with the light in the first direction, wherein it is determined whether or not the electronic component is placed on the electronic component placement portion based on the imaging result obtained by imaging by the imaging section [Figures 1-5, an imaging section 700 is shown, capable of imaging the electronic component portion].



8.	Claims 26-43 are also allowed as they further limit claim 25.

9.	Regarding claim 44, the prior art of record Ichikawa (US 2009/0136118) teaches
An electronic component tester [Figures 1-4, an electronic component handler is shown] comprising: a first holder that is movable in a first direction and a second direction different from the first direction and is capable of holding an electronic component [Figures 1-4, a first holder 312/315 is shown]; a second holder that is movable in the first direction and the second direction independently of the first holder and is capable of holding the electronic component [Figures 1-4, a second holder 312/315 is shown]; a light irradiation section that is arranged so as to be capable of irradiating an electronic component placement portion [Figures 1-4, a light irradiation section (not shown) is part of component 314 is taught, see P(0076)]; an imaging section that is capable of imaging the electronic component placement portion irradiated with the light in the first direction [Figures 1-4, an imaging section 314 is shown]; and a test unit that tests the electronic component [Figures 1-4, a tester 20/30 is shown], and wherein it is determined whether or not the electronic component is placed on the electronic component placement portion based on the imaging result obtained by imaging by the imaging section [Figures 1-4, an imaging section 314 is shown, capable of imaging the electronic component portion].
Figures 1-5, an electronic component handler is shown] comprising: a first holder that is movable in a first direction and a second direction different from the first direction and is capable of holding an electronic component [Figures 1-5, a first holder 913 is shown]; a second holder that is movable in the first direction and the second direction independently of the first holder and is capable of holding the electronic component [Figures 1-5, a second holder 914 is shown]; a light irradiation section that is arranged so as to be capable of irradiating an electronic component placement portion [Figures 1-5, a light irradiation section 600 is shown]; an imaging section that is capable of imaging the electronic component placement portion irradiated with the light in the first direction [Figures 1-5, an imaging section 315 is shown]; and a test unit that tests the electronic component [Figures 1-5, a tester is taught, see Abstract], and wherein it is determined whether or not the electronic component is placed on the electronic component placement portion based on the imaging result obtained by imaging by the imaging section [Figures 1-5, an imaging section 700 is shown, capable of imaging the electronic component portion].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “a light irradiation section that is arranged so as to be capable of irradiating an electronic component placement portion, on which the electronic component is placed with light through a gap between the first holder and the second holder” in combination with other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jitsukata Takahito (JP 2019128285) teaches See Figures 3 and 20 limitation of an electronic component handler with imaging unit, light/irradiation unit. The reference also shows gap between holders with imaging unit in between/above. However, the light/irradiation unit is not in the gap. Also, since this reference is by the same assignee, the earliest filing date is not valid and the reference cannot be used. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NEEL D SHAH/Primary Examiner, Art Unit 2868